IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 22, 2009
                                     No. 08-61114
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

THERESA KEM JOHNSON,

                                                  Plaintiff-Appellant,

v.

NEW SOUTH FEDERAL SAVINGS BANK

                                                  Defendants-Appellees.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:07-cv-314


Before JOLLY, WIENER and ELROD, Circuit Judges.
PER CURIAM:*
      On June 4, 2007, Plaintiff-Appellant Theresa Kem Johnson filed suit
against New South Federal Savings Bank, et. al., in the United States District
Court for the Southern District of Mississippi for violations of the Real Estate
Settlement Procedures Act (RESPA), 12 U.S.C. §§ 2601–2617, and numerous
state law tort and contract claims. After the conclusion of discovery, New South



       *
          Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR . R. 47.5.4.

                                              1
                                  No. 08-61114

Federal Savings Bank (New South) moved for summary judgment. The district
court granted summary judgment in favor of New South on all grounds on
November 4, 2008. See Johnson v. New S. Fed. Sav. Bank, No. 3:07-cv-314, 2008
WL 4829879 (S.D. Miss. Nov. 4, 2008). Johnson appeals the denial of her
claims, with the exclusion of the RESPA claim which she has dropped.
      We review the district court’s ruling on a motion for summary judgment de
novo, applying the same legal standard as the district court. Wyatt v. Hunt
Plywood Co., 297 F.3d 405, 408 (5th Cir. 2002). Summary judgment should be
granted when there is “no genuine issue as to any material fact.” Fed. R. Civ.
P. 56(c); Wyatt, 297 F.3d at 408–09. Although we “review the evidence and any
inferences therefrom in the light most favorable to the nonmoving party,” S.E.C.
v. Recile, 10 F.3d 1093, 1097 (5th Cir. 1993), “[c]onclusional allegations and
denials, speculation, improbable inferences, unsubstantiated assertions, and
legalistic argumentation do not adequately substitute for specific facts showing
a genuine issue for trial.” TIG Ins. Co. v. Sedgwick James of Washington, 276
F.3d 754, 759 (5th Cir. 2002).
      Appellant’s brief on appeal contains a number of rhetorical questions and
impassioned arguments, but it fails to cure the defect which proved fatal to
Appellant’s case in the district court: Appellant provides no competent summary
judgment evidence sufficient to demonstrate that a genuine issue for trial exists
regarding the amount she paid in April, 2007 to avoid foreclosure.         All of
Appellant’s claims ultimately turn on this point. We agree with Appellant’s
contention that New South’s initial affidavit contained errors regarding the
amount of taxes Appellant paid in 2002. However, this error was corrected in a
supplemental affidavit. Appellant also alleges that discrepancies concerning


                                        2
                                   No. 08-61114

checks returned to Johnson create a “disputed material fact.” New South does
not dispute the fact that it accepted Appellant’s checks from January and
February of 2006. As to both of these arguments, Appellant has produced no
evidence at all to prove that the total she paid to avoid foreclosure was anything
other than the correct amount owed.
      Finally, Appellant baldly argues with no support that the property in
question was never actually insured during the relevant time due to New South’s
failure to list the correct address in the insurance it placed on the property. She
has failed to raise a genuine issue of material fact on this point.
                                 CONCLUSION
      Because the record contains no evidence upon which Appellant can raise
a genuine issue of material fact, we conclude that the district court properly
granted New South’s motion for summary judgment. AFFIRMED.




                                         3